Exhibit 10.32.1
FIRST AMENDMENT TO
THE BENEFIT RESTORATION PLAN
OF AVERY DENNISON CORPORATION
(Amended and Restated Effective
As of December 4, 2008)
          Avery Dennison Corporation, a Delaware corporation, (the “Company”)
adopted the Benefit Restoration Plan of Avery Dennison Corporation (the “Plan”),
effective as of December 1, 1994 (the “Effective Date”), for the benefit of its
eligible employees. The Plan has been amended from time to time, and most
recently amended by the December 4, 2008 Amendment and Restatement of the Plan
(the “2008 Restatement”). The Plan constitutes an unfunded “excess benefit plan”
within the meaning of Section 3(36) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). The Plan is maintained primarily for the
purpose of providing deferred Compensation for a select group of management or
highly compensated employees, within the meaning of ERISA Sections 201(2),
301(a)(3) and 401(a)(1).
          In order to freeze the Plan so that no Plan Participant shall accrue
any additional Benefit under the Plan after December 31, 2010, this First
Amendment to the 2008 Restatement has been adopted by the Company, effective as
of the dates set forth below. This Amendment, together with the 2008
Restatement, constitutes the entire Plan as amended to date.
     1. Effective as of November 30, 2008, all references to the “Dennison
Retirement Plan” in the Plan shall change to the “Avery Dennison Pension Plan.”
     2. Effective as of the opening of business on January 1, 2011, the
definition of “Benefit” set forth in Article I of the Plan is hereby amended by
adding the following at the end thereof:
No additional Benefit shall accrue under Article IV of the Plan after
December 31, 2010.
     3. Effective as of the opening of business on January 1, 2011, the
definition of “Benefit Service” set forth in Article I of the Plan is hereby
amended by adding the following at the end thereof:
Notwithstanding the foregoing, no Participant shall be credited with any Benefit
Service after December 31, 2010.
     4. Effective as of the opening of business on January 1, 2011, the
definition of “Compensation — Unrestricted” set forth in Article I of the Plan
is hereby amended by adding the following at the end thereof:
Notwithstanding the foregoing, “Compensation — Unrestricted” shall not include
(i) amounts earned for periods after the last payroll period ending in 2010 and
(ii) bonuses earned for service in 2010 but paid after 2010. However, if a
Participant has a severance from employment before January 1, 2011, his
Compensation —

 



--------------------------------------------------------------------------------



 



Unrestricted shall include amounts paid to him within 30 days after the date of
his severance from employment.
     5. Effective as of the opening of business on January 1, 2011, the
definition of “Qualified Benefit” set forth in Article I of the Plan is hereby
amended by adding the following at the end thereof:
No Qualified Benefit shall accrue after December 31, 2010.
     6. Effective as of the opening of business on January 1, 2011, the
definition of “Qualified Benefit — Unrestricted” set forth in Article I of the
Plan is hereby amended by adding the following at the end thereof:
No Qualified Benefit — Unrestricted shall accrue after December 31, 2010.
     7. Effective as of November 30, 2008, the definition of “Qualified Plan”
set forth in Article I of the Plan is hereby amended to read in its entirety as
follows:
“Qualified Plan” shall mean the Associate Plan, a component plan under the Avery
Dennison Pension Plan set forth in Appendix B thereof, as it may be amended from
time to time, or any successor plan. The Avery Dennison Pension Plan is a
qualified employer plan as defined under Treasury Regulations
Section 1.409A-1(a)(2).
     8. Effective as of November 30, 2008, the definition of the “Retirement
Plan” set forth in Article I is hereby deleted in its entirety.
     9. Effective as of the opening of business on January 1, 2011, the
definition of “Vested Benefit” set forth in Article I is hereby amended by
adding the following sentence at the end thereof:
Participants shall continue to accrue “years of vesting service” under the
Qualified Plan after December 31, 2010.
    10. Effective as of the opening of business on January 1, 2011, Section 2.1
of the Plan is hereby amended by adding the following at the end thereof:
All current Participants on December 31, 2010 shall be on inactive status and
shall cease to accrue additional Benefits after such date. No Employee shall
become a Participant after December 31, 2010.
    11. Effective as of November 30, 2008, Section 4.1(a)(i)a.1. is hereby
amended to read in its entirety as follows:

  1.   his Qualified Benefit (using the “Formula Amount” under Supplement B of
the Associate Plan) and

2



--------------------------------------------------------------------------------



 



     12. Effective as of the opening of business on January 1, 2011,
Section 4.1(c) is hereby added to the Plan to read in its entirety as follows:
     (c) Notwithstanding the foregoing, no Benefit shall accrue under the Plan
for any Participant after December 31, 2010.
     13. Effective as of the opening of business on January 1, 2011, the
following new paragraph is hereby added to the end of Appendix A to the Plan to
read in its entirety as follows:
     No Employee shall participate in the Plan or accrue a Benefit under the
Plan after December 31, 2010.
*************************
     Executed at Pasadena, California, this 16th day of December, 2010.

                  AVERY DENNISON CORPORATION    
 
           
 
  By   /s/ Dean A. Scarborough
 
Dean A. Scarborough    
 
      Chairman, President and Chief Executive Officer    

3